DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coil" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Line 9 of claim 1 recites “a coil body” which is different from “the coil” of line 12. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. [U.S. Patent No. 8643460].
Regarding claim 1, Tseng discloses an inductive component (e.g., transformer 1, column 2, lines 60-67, Fig. 1A), comprising: 
a magnetic core (e.g., core 151, column 3, lines 1-5, Fig. 1A),
an insulation body (e.g., 12, column 3, line 1, Fig. 1A) formed of an electrically insulating material (to isolate from coil and core) and having the magnetic core (e.g., 151) accommodated therein, wherein the insulation body (e.g., 12) comprises at least two connected insulation wall sections (e.g., 127 comprises sections 127a, 127b, 127c, Fig. 1A), which each face, at least partially, a respective side surface section of the magnetic core (e.g., core assembly 15),
at least one winding (e.g., primary winding 13, column 3, line 1, Fig. 1), and
a coil body (e.g., 11, column 2, line 67, Fig. 1A) having the at least one winding (e.g., 13) wound thereon; comprising 
at least one contact element (e.g., 117, column 3, lines 28-34, Fig. 1A) attached to a side surface section of the coil body 11 and used for electrically connecting to the at least one winding 13, and
a magnetic core accommodation (e.g., 111, column 3, lines 1-5, Fig. 1A) in which the magnetic core (e.g., 151) accommodated in the insulation body 12 is partially accommodated, wherein a side surface section of the magnetic core (e.g., 151b), which faces the at least one contact element (e.g., 117), is at least partially covered by one of the insulation wall sections (e.g., 126 covers a portion of 151b, column 4, see Fig. 1A) of the insulation body 12, and 
the insulation body 12 further comprises at least one web section (e.g., 118b, column 4, lines 50-51, Fig.1B), which is formed on the insulation wall section (e.g., 127b, 127c) and which faces the at least one contact element (e.g., contact elements 117) and projects outwards away from the insulation body (e.g., 127 projected from portion of insulation body 12) along a normal direction of the insulation wall section (e.g., perpendicular from wall section 127b), and
wherein the at least one web section 118b comprises a projecting portion projecting towards the coil body (e.g., portion 116 of 11, Fig. 1A) and inserted in a respective positioning opening (e.g., 118a, Fig. 1A) formed in the coil body 11 in the form of a slot (e.g., slot on portion 116) and arranged on a side on which the at least one contact element 117 is arranged.
Regarding claim 2, Tseng discloses the side surface section of the magnetic core (e.g., side surfaces of portion 151b, Fig. 1A), which faces the at least one contact element (e.g., 117, see Fig. 1A), is fully covered by the insulation wall section 127c (e.g., portion of contact element 117 is fully covered at an angle view from the side surface of 151b, see Fig. 2A).
Regarding claim 3, Tseng discloses the insulation body (e.g., receptacle 128a of insulation body 12) and the coil body (e.g., portion 110 of coil body 11) are mechanically connected by connection devices (e.g., through the aid of core 151, column 3, lines 48-51, Fig. 1A).
Regarding claim 4, Tseng discloses the connection devices comprise at least one first connection element arranged on the insulation body (e.g., receptacle 128a of portion of insulation body 12, column 3, lines 48-51, Fig. 1A) and at least one second connection element arranged on the coil body (e.g., portion 110 of coil body 11), the connection elements entering into mechanical engagement with each other.
Regarding claim 5, Tseng discloses the connection devices are configured for coupling the insulation body 12 and the coil body 11 in a mechanically releasable manner (see claims 3 and 4).
Regarding claim 6, Tseng discloses the insulation body 12 is defined by at least three insulation wall sections (e.g., 127a, 127b 127c, Fig. 1A) which are connected to one another such that the insulation body has a pot-like or cup-like shape including a recess (e.g., 128a) in which the magnetic core 151 is accommodated (see Fig. 1A). 
Regarding claim 7, Tseng discloses a depth of the recess (e.g., 128a) is equal to a height dimension of the magnetic core (e.g., 151 comprising 151a, see Fig. 1A), the height dimension being defined with respect to the magnetic core along a direction along which the magnetic core is accommodated in the recess.
Regarding claim 11, Tseng discloses further comprising at least one further contact element (e.g., 117 facing core 150, see Fig. 1A) attached to a side surface section of the coil body 11, the side surface section being arranged on a coil body side located opposite the at least one contact element 117 (e.g., contact element facing core 151, see Fig. 1A, 1B and 1C), 
a further magnetic core (e.g., 150, Fig. 1A and 1B), and 
a further insulation body (e.g., other end of insulation 12 near core 150, see Fig. 1B), the further insulation body comprising at least two insulation wall sections (e.g., 127a, 127b, 12c on other end, Fig. 1A), which are connected to each other and which each face (127a, 127 face each other), at least partially, a respective side surface section of the further magnetic core 150, 
wherein the further insulation body is arranged on the coil body 11 such that it is located opposite the insulation body (e.g., insulation body portion near core 151, see Figure 1A), and the further magnetic core 150, which is accommodated in the further insulation body, is partially accommodated in the magnetic core accommodation (e.g., opening 128a on the other end of 128), and 
wherein a side surface section of the further magnetic core 150, which faces the at least one further contact element, is covered, at least partially, by an insulation wall section (e.g.,127c on the other end of insulation 12, see Fig. 1A) of the further insulation body 12.
Regarding claim 12, Tseng discloses each of the magnetic cores (e.g., 150, 151) has an E-core configuration (see Fig. 1A-1C).
Regarding claim 13, Tseng discloses winding at least one winding (e.g., 13, 14) onto the coil body 11, 
incorporating the magnetic core (e.g., 150, 151) into the insulation body (e.g., 12), and attaching the insulation body 12 with the magnetic core 15 accommodated therein to the wound coil body, the magnetic core (e.g., core 15 comprises 150, 151) being partially incorporated into the magnetic core accommodation 128a (see Fig. 1C).
Regarding claim 14, Tseng discloses an inductive component (e.g., transformer 1, column 2, line 57, Fig. 1A) comprising: 
a coil body (e.g., 11) comprising a winding chamber (e.g., 112, 113, column 3, lines 16-20, Fig. 1A) containing a winding (e.g., 13, 14, column 3, lines 1-2) around a core reception unit (e.g., 111, column 3, lines 1-5, Fig. 1A), the winding chamber having opposing first and second ends (see Figure 1A) with a contact strip (e.g., 115, 116) placed on one of the first end or the second end, the contact strip having a contact element (e.g., 117) coupled to the winding;
an insulation body (e.g., 12, 1A) having a plurality of insulation wall sections (e.g.,127a, 127b, 127c, Fig. 1A), the insulation body 12 coupled to the coil body (e.g., 11) wherein one of the plurality of insulation wall sections faces (e.g., 127a, 127b) and is positioned adjacent to the contact strip (115, 116); and
a magnetic core (e.g., 15 comprising 150, 151) adapted to fit within the plurality of insulation wall sections (e.g., 127a, 127b, 127c) and the core reception unit 111 of the coil body 11, wherein the one of the plurality of insulation wall sections is positioned adjacent a side surface of the magnetic core (e.g., portions 151b, 150b of core 15) (see Figure 1A), and
the insulation body further comprises at least one web section (e.g., 118b, column 4, lines 48-51, Fig.1B), which is formed on the insulation wall section (e.g., 127c and 127b) and which faces the at least one contact element (e.g., contact elements 117) and projects outwards away from the insulation body (e.g., projected from portion 127c and 127b of insulation body 12) along a normal direction to the one of the plurality of insulation wall sections, the web section 118b being inserted in a positioning opening (e.g., 118a, Fig. 1B) formed in the coil body 11 in the form of a slot and arranged on a side on which the at least one contact element is arranged and,
whereby insulation of the inductive component is increased and leakage paths are extended (at least on the side where section 127b is located). 
Regarding claim 15, Tseng discloses a mechanical connection device (e.g., portion 110 of coil 11) configured to enter into mechanical engagement coupling the coil body 11 to the insulation body 12 (e.g., accommodated by recess 128a, column 3, lines 48-51, Fig. 1A, 1B). 
Regarding claim l6, Tseng discloses the mechanical connection device comprises a web section (i.e., protruding plates 114 of 11) and an opening (e.g., opening or recess 128a of 12) dimensioned to receive a portion of the web section (column 4, lines 48-51, Fig. 1A-1C).
Regarding claim 18, Tseng discloses an inductive component (e.g., transformer 1, Fig. 1A-1C) comprising:
a coil body (e.g., 110 of bobbin 11, column 3, lines 15-20, Fig. 1A) comprising a winding chamber (e.g., comprising 112, 113) and a core reception unit (e.g., 111, Fig. 1A), the winding chamber having opposing first and second ends (e.g., where partition plates 115 are located) with a contact strip (e.g., 116) placed on one of the opposing first and second ends, 
the contact strip 116 having a contact strip surface with an opening in the form of a slot (e.g., 118a) extending through the contact strip surface into the contact strip 116 and a contact element (e.g., 117) attached to the contact strip 116;
an insulation body (e.g., 12, Fig. 1A) having a plurality of insulation wall sections (e.g., plate 127 comprises 127a, 127b, 127c, Fig. 1A), one of the plurality of insulation wall sections having an insulation wall surface (e.g., 127c) placed on the contact strip surface (e.g., surface of 116) over the slot 118a; and 
a projecting portion (e.g., 118b, see Fig. 1B) formed on the one of the plurality of insulation wall sections (e.g., 127c) extending from the insulation wall surface 127c into the slot (e.g., 118a) extending through the contact strip surface into the contact strip 116, 
whereby the insulation body 12 is positioned and stabilized on the coil body 110 and insulation of the inductive component is increased and leakage paths are extended.
Regarding claim 19, Tseng discloses the slot 118a extends through the contact strip 116 (Fig. 1A).
Regarding claim 20, Tseng discloses the slot 118a extends through two adjacent surfaces (e.g., top surface of 116 and bottom surface 116) of the contact strip 116 (see Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view Hao [U.S. Patent No. 7199694].
Regarding claim 21, Tseng discloses the instant claimed invention discussed above including the contact element 117 comprises a series of contact pins (see Fig. 1A) and the slot 118a extends through a top and a bottom surface of the contact strip 116 is adjacent the contact strip surface except for the slot is positioned between at least two contact pins of the series of contact pins.
Hao discloses slot (e.g., gap between contact strip 1, see Fig. 1A, see annotated figure below) is positioned between at least two contact pins (e.g., 9) of the series of contact pins. Insulating cover 20 has web portion that goes into the slot or gap between contact strip 1 having its own pin 9 (column 3, lines 37-52, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have slots positioned between contact pins and web portions goes into the slot as taught by Hao to the contact strip and web portion of Tseng to provide the device with increased and extended leakage path.

    PNG
    media_image1.png
    542
    740
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Tseng does not disclose a slot as recited in claims 1 and 14. According to the Applicant, Tseng disclosed a positioning member 118 formed by mating positioning parts 118a and 118b where, according to Fig. 1B of Tseng, the positioning part 118b mating the positioning part 118a is shown as a projecting piece formed on an inner surface of the covering member 12, thereby projecting towards the magnetic core assembly 15 and the positioning part 118b of the covering member 12 in Tseng is not to be identified with a “web section” in terms of the claimed subject matter.
The Examiner disagrees. Tseng has clearly show at least one web section 118b comprises a projecting portion projecting towards the coil body (e.g., portion 116 of 11, Fig. 1A) and inserted in a respective positioning opening (e.g., 118a, Fig. 1A) formed in the coil body 11 in the form of a slot (e.g., slot on portion 116) and arranged on a side on which the at least one contact element 117 is arranged as recited in claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837